Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


John Winnett and Kim Leidy, Appellants                Appeal from the County Court at Law of
                                                      Fannin County, Texas (Tr. Ct. No. CV-
No. 06-13-00085-CV        v.                          2012-7047).        Memorandum Opinion
                                                      delivered by Justice Moseley, Chief Justice
Gary Kavan, Appellee                                  Morriss and Justice Carter participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellants to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that each party shall bear its own costs of appeal.


                                                      RENDERED OCTOBER 23, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk